Citation Nr: 0943452	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation (rating) for 
varicose veins of the right lower extremity in excess of 
10 percent prior to June 3, 2008, and in excess of 20 percent 
from June 3, 2008.

2.  Entitlement to a total disability rating for based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and April 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In July 2009, the Veteran testified at a Board personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

At the time of the above hearing, there had been a rating 
decision, notice of disagreement, and statement of the case 
addressing the claim for a TDIU.  At the July 2009 hearing, 
the undersigned determined that the Veteran had perfected his 
appeal as to this issue on that day and took testimony on 
this claim.  After the hearing, the Veteran submitted a VA 
Form 9, dated September 2009 and received at the Board in 
October 2009, wherein he checked off the box indicating he 
wanted a hearing before the Board at its central office in 
Washington, D.C.  

The Board finds that the Veteran has already been afforded a 
hearing on the TDIU issue in July 2009.  The Board finds that 
the check mark on the September 2009 VA Form 9 is not a 
request for another hearing.  To the extent that the check 
mark on the VA Form 9 could be construed as a request for a 
new hearing on this issue, the Board denies the request 
because, not only did the Veteran already provide testimony 
on this issue at the July 2009 Board personal hearing, see 
38 C.F.R. § 20.700(a) (2009) (claimant entitled to "a" 
Board hearing when requested), but the Board is also granting 
the TDIU benefit.


FINDINGS OF FACT

1.  For the increased rating period prior to June 3, 2008, 
the Veteran's service-connected varicose veins of the right 
lower extremity were not manifested by persistent edema

2.  For the increased rating period from June 3, 2008, the 
Veteran's service-connected varicose veins of the right lower 
extremity are more approximately manifested by persistent 
edema, stasis pigmentation, and eczema.

3.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right lower extremity prior to June 
2, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

2.  Resolving reasonable doubt in favor of the Veteran, the 
criteria for an evaluation of 40 percent, and no higher, for 
varicose veins of the right lower extremity as of June 3, 
2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7120 (2009).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

As to the claim for a TDIU, the Board is granting this 
benefit in full.  Accordingly, VA's duties to notify and 
assist need not be further discussed.

As to the claim for increased rating for varicose veins, 
notice fulfilling the requirements of 38 C.F.R. § 3.159(b) 
was furnished to the Veteran in February 2006 and January 
2009.  The January 2009 letter specifically informed the 
Veteran of the criteria needed for higher evaluations for 
varicose veins.  The Veteran has made contentions as to why 
he is entitled to a higher evaluation for varicose veins and 
has discussed the specific criteria needed for a higher 
evaluation.  Thus, he has shown actual knowledge of the 
evidence necessary to substantiate his claim.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim for increased rating for varicose veins.  VA obtained 
VA treatment records and provided the Veteran with two VA 
examinations.  The Veteran has submitted private medical 
records pertaining to his varicose veins and was provided 
hearings before a Decision Review Officer and the undersigned 
Acting Veterans Law Judge.  For these reasons, the Board 
finds that the duties to notify and assist the Veteran have 
been fulfilled. 

Increased Rating for Varicose Veins

The Veteran claims he warrants higher ratings than the RO has 
assigned to the service-connected varicose veins of the right 
lower extremity.  

For background purposes, the Board notes that the Veteran was 
awarded service connection for varicose veins of the right 
ankle in a January 1994 rating decision, which assigned a 
noncompensable (0 percent) rating, effective February 1, 
1993.  The Veteran appealed the rating assigned.  In an 
August 1995 rating decision, the RO reclassified the service-
connected disability as postoperative varicose veins of the 
right ankle with sensory neuropathy and assigned a 20 percent 
evaluation, effective February 1, 1993.  The RO chose to 
evaluate the disability under Diagnostic Code 8520, which 
addresses incomplete paralysis of the sciatic nerve.  

During the current appeal, the RO separated the varicose 
veins symptoms from the peripheral neuropathy.  The varicose 
veins of the right lower extremity are evaluated under 
Diagnostic Code 7120 (addressing varicose veins) as 
10 percent disabling as of January 27, 2006 and 20 percent 
disabling as of June 3, 2008.  The Veteran has indicated he 
is appealing only the part of his claim involving the rating 
assigned for varicose veins.  See June 2008 Decision Review 
Officer hearing transcript.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The RO has staged the 
Veteran's rating as described above.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7120, a 10 percent evaluation is 
warranted for varicose veins that are manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  38 C.F.R. § 4.104.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for varicose veins of 
the right lower extremity for the rating period prior to June 
3, 2008, but finds that the evidence supports the award of a 
40 percent rating for varicose veins of the right lower 
extremity for the rating period from June 3, 2008.  The Board 
will address the evaluations separately.

As to the evaluation period prior to June 3, 2008, the 
evidence of record does not show that the Veteran had 
persistent edema, which is a requirement for a higher 
20 percent rating.  For example, a March 2006 VA examination 
report shows that the VA examiner specifically reported that 
there was no edema.  The Veteran himself denied any edema.  
July 2006, November 2007, and May 2008 VA outpatient 
treatment records show findings of no edema in the right 
lower extremity at those times.  Thus, these records and the 
Veteran's report of history establish that there was no 
persistent edema to warrant an evaluation in excess of 
20 percent for the rating period prior to June 3, 2008.  

The Veteran submitted a letter from a private physician, 
which was dated June 3, 2008.  In this letter, Dr. Guzman 
wrote, "At present, the patient is manifesting on and off 
shooting pain, edema and swelling, skin discoloration, stasis 
pigmentation, weakness and varicosities."  He noted the 
Veteran was advised to wear a therapeutic stocking for 
support.  It was based upon this letter that the RO found the 
Veteran's disability warranted a 20 percent evaluation.  The 
Board agrees that this letter established factually that the 
disability had worsened as of June 3, 2008.  

The Board must now determine whether the service-connected 
varicose veins of the right lower extremity warrant an 
evaluation in excess of 20 percent for the rating period from 
June 3, 2008.  There is evidence in the claims file both 
supporting an evaluation in excess of 20 percent and weighing 
against an evaluation in excess of 20 percent.  For example, 
the evidence does not necessarily establish that the 
Veteran's edema has been persistent.  The June 2008 letter 
described the Veteran's right lower extremity as having 
edema, but  did not indicate the Veteran had persistent 
edema.  While an October 2008 VA outpatient treatment record 
shows the examiner found edema in the Veteran's right lower 
extremity, a March 2009 VA examination report shows that 
there was no edema noted in the right lower extremity.  The 
Veteran also reported that while he would develop aching and 
throbbing after prolonged standing, such symptoms were 
relieved by elevation or compression hosiery, which is 
contemplated by the 20 percent evaluation.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  During this period, though, 
the evidence shows that the Veteran had both eczema and 
stasis pigmentation.  

The 40 percent evaluation does not require that both eczema 
and stasis pigmentation be met.  See id.  Rather, it requires 
persistent edema and either stasis pigmentation or eczema.  
Here, the Board finds that the application of 38 C.F.R. § 4.7 
is raised by the evidence.  As stated above, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more closely approximates the criteria required for that 
evaluation.  Id.  The fact that the Veteran has two of these 
three symptoms for the 40 percent evaluation and periods of 
the third symptom causes the Board to conclude that it will 
resolve all reasonable doubt in favor of the Veteran and 
grant a 40 percent evaluation for varicose veins for the 
rating period from June 3, 2008, when the evidence of record 
first shows that the higher rating criteria of persistent 
edema may have been met.  

The Board finds no basis, however, to award a 60 percent 
evaluation because there is no evidence of "persistent 
ulceration" at any time during the increased rating claim.  
Dr. Guzman made no mention of this when describing the 
Veteran's symptoms associated with the varicose veins in the 
June 2008 letter.  In the March 2009 VA examination report, 
the VA examiner specifically reported finding that there was 
no ulceration, and the Veteran denied having such symptom 
since the 1990s.  

Finally, the evidence does not show that the varicose veins 
of the right lower extremity has markedly interfered with the 
Veteran's employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that this disorder has necessitated frequent, 
or indeed any, periods of hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in  "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  To the extent that 
the Veteran's varicose veins of the right lower extremity, in 
conjunction with other service-connected disabilities, 
contributes to render the Veteran unemployable, such 
occupational impairment is fully considered and rated as part 
of the TDIU claim.  

In sum, the Board finds that the evidence supports the grant 
of a 40 percent evaluation for varicose veins of the right 
lower extremity for the rating period from June 3, 2008, but 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent prior to June 3, 2008, for 
the reasons described above.  38 C.F.R. §§ 4.3, 4.7. 

TDIU

The Veteran contends that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.   

In order to establish entitlement to a TDIU, there must be 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be 
considered as one disability.  See 38 C.F.R. § 4.16(a). 

The Veteran meets the percentage requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU even prior to 
the Board's award of a 40 percent evaluation for varicose 
veins as of June 2008.  His service-connected disabilities 
are bipolar disorder, rated 70 percent disabling; varicose 
veins of the right lower extremity, rated 40 percent 
disabling; sensory neuropathy of the right lower extremity, 
rated 20 percent disabling; nonspecific dermatitis on the 
hands and arms, rated 10 percent disabling; and laceration 
scar on the top of head, rated noncompensably (0 percent) 
disabling.  The combined disability rating for all service-
connected disabilities is 90 percent from June 3, 2008 and 
was 80 percent prior to June 3, 2008.  Having met the 
combined rating percentage criteria, the remaining question 
is whether the Veteran's service-connected disabilities 
preclude him from securing or following substantially gainful 
employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 

After a full review of the record, including the evidence and 
statements submitted by and on behalf of the Veteran and his 
testimony before the undersigned, the Board finds that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  In 
this regard, in the Veteran's Application for Increased 
Compensation Based Upon Unemployability (VA Form 21-8940), he 
indicated he had last worked in September 2007 as a forest 
fire dispatcher for the Army.  He wrote that he had quit his 
job due to anxiety attacks, anger outbursts, and 
uncontrollable crying episodes.  He also wrote that he was 
unable to stand for prolonged periods of time.  

At the July 2009 Board personal hearing, the Veteran 
testified that his former employer would schedule him to work 
on weekends to keep him away from other co-workers because of 
his anger outbursts (which involved his throwing objects in 
the office).  The Veteran expressed he felt he was unable to 
work emotionally due to his psychiatric disorder and 
physically due to his physical disorders involving his right 
lower extremity.

In a March 2006 psychological report, Dr. Cantrell concluded 
it was doubtful the Veteran would ever be able to function in 
a working environment due to the effects of his psychiatric 
disorder and physical disabilities.  He added that it was 
difficult for the Veteran to maintain social relationships.  
In a June 2008 letter, Dr. Guzman opined that the Veteran's 
right lower extremity would only worsen in time.  He opined 
that the Veteran's ability to land gainful employment was 
impaired, and that he found the Veteran was totally and 
permanently unemployable.  

The Board is aware that in the February and March 2009 VA 
examination reports the examiners addressed each disability 
and determined that it would not prevent the Veteran from 
obtaining gainful employment; however, each examiner 
addressed only how that one disability impacted the Veteran's 
ability to work.  It is the VA adjudicator's responsibility 
to consider all the evidence, and to look at the entire 
disability picture to see if all the Veteran's service-
connected disabilities combined prevent him from obtaining 
and sustaining gainful employment.  Dr. Cantrell, when 
providing his opinion, included consideration of both the 
Veteran's psychiatric disability and his physical 
disabilities involving his right lower extremity.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a TDIU have been 
met.  38 C.F.R. § 4.3.  


ORDER

A 40 percent rating for varicose veins of the right lower 
extremity for the period from June 3, 2008 is granted.

A TDIU is granted.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


